Citation Nr: 1433973	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-33 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Whether a reduction from 20 percent to noncompensable for service-connected internal hemorrhoids with fissures was warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to April 2002 and from January to May 2003.  He served in the Indiana Air National Guard from January 1968 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decisions by the VA RO in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  In March 2005, the RO granted service connection for internal hemorrhoids with fissures, assigning a 20 percent rating effective from August 24, 2004.

2.  By rating decision dated September 2010, the disability rating for the Veteran's hemorrhoids was reduced from 20 percent to noncompensable, effective December 1, 2010.

3.  Evidence available at the time of the rating reduction reflected that the Veteran had complaints of bleeding.  There is no indication that anemia testing was completed.


CONCLUSION OF LAW

Restoration of the 20 percent disability rating for internal hemorrhoids with fissures is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic Code 7336 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2005 rating decision, the RO granted service connection for internal hemorrhoids with fissures, assigning an effective date of August 2004.  The Veteran had previously undergone a VA examination in January 2005.  At the examination, he reported blood in his stool every two to three months and had no complaints of thrombosis.  The examination found a fissure at the 12 o'clock position, and an internal hemorrhoid at the 5 o'clock position.  There was no evidence of bleeding.  The RO rated the Veteran's hemorrhoids under Diagnostic Code 7336, which is applicable to both external and internal hemorrhoids.  A 20 percent rating was assigned.

In March 2010, the Veteran filed a claim to reopen service connection for diverticulitis.  The RO then scheduled the Veteran for a VA rectum and anus examination, which was conducted in April 2010.  The Veteran reported anal itching and burning, difficulty passing stool, pain, and occasional bleeding.  The examiner found reducible internal and external hemorrhoids that were each 0.5 centimeters in size, and did not find any fissures.  By an April 2010 rating action, a reduction in rating was proposed for hemorrhoids to a noncompensable level.  The September 2010 rating decision then finalized that reduction, effective December 1, 2010.  

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10).  These general provisions "impose the clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Id, citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

A veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13. 

In any disability rating reduction, not only must it be determined that an improvement has actually occurred, but it must also be determined that the improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349-350 (2000); Brown, 5 Vet. App at 420.  

As noted above, the rating criteria for evaluating hemorrhoids are set forth at Diagnostic Code 7336.  Under that code, a noncompensable evaluation is assigned for external or internal hemorrhoids which are mild or moderate.  A 10 percent rating is assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is for assignment when the hemorrhoids are accompanied by persistent bleeding and with secondary anemia, or with fissures. 38 C.F.R. § 4.114, Code 7336.

Hemorrhoids are subject to temporary improvement.  However, the April 2010 examination did not take this into consideration.  Further, while the Veteran reported occasional bleeding, no testing for anemia was conducted.  Internal hemorrhoids were also found at both the January 2005 and April 2010 examinations.

Given these factors, the Board finds that a preponderance of the evidence fails to show an actual improvement in the level of disability, or in the ability to function under the ordinary conditions of life and work.  The examination was not complete enough to show that there had indeed been improvement.  Accordingly, the reduction in the Veteran's rating for hemorrhoids to noncompensable was not proper, and a restoration of the prior 20 percent rating is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3.


ORDER

The rating reduction from 20 percent to 0 percent for hemorrhoids, with fissure, was not warranted, and a 20 percent rating is restored effective December 1, 2010.  The appeal is granted to this extent.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


